Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 08/15/2022 is acknowledged.

Specification
The use of the term Velcro™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woodbridge (US2020247096A1).
Regarding claim 1, Woodbridge teaches 
a passive temperature control device for one or more goods during shipment (vapour impermeable flexible laminate for insulating cargo 32), the passive temperature control device comprising: 
at least one outer layer (outer layer 34)
at least one inner layer (inner convection barrier layer 38)
at least one core positioned between the at least one outer layer and the at least one inner layer (insulation core 40), wherein the at least one core comprises a phase change material (phase change material layer 50) including a plurality of polymer microcapsules containing a liquid salt hydrate (Non-limiting examples of PCM include calcium chloride hexahydrate, glauber salt; two polymeric sheets joined in such a way as to create cells 52 containing PCM 54 in a liquid state) [0077], [0226]
wherein the passive temperature control device is configured to be conditioned in a cool environment to cool the phase change material to a desired temperature (as the PCM drops in temperature, the sensible heat which was consumed by the change to a liquid phase and stored as latent heat is released at the phase change temperature of the PCM as the PCM changes into its solid state; implying that the phase change material is cooled prior to use) [0072]
wherein the passive temperature control device is configured to provide passive temperature control for the one or more goods during shipment (Products which are particularly sensitive to temperature changes during transport may advantageously be palletised and then protected with a thermal insulation cover) [0003]

Regarding claim 2, Woodbridge teaches the passive temperature control device of claim 1, 
wherein the passive temperature control device comprises a cover configured to be positioned about at least a portion of the one or more goods (laminate for insulating cargo 32; cover arrangement shown in figs. 6A-7)

Regarding claim 3, Woodbridge teaches the passive temperature control device of claim 2, 
wherein the at least one outer layer and the at least one inner layer each include a flexible thermal foil that is configured to reflect radiant heat (The outer layer… comprising an aluminised cast polypropylene film 42… The aluminised film is on the outer side of the laminate and presents a low emissivity surface providing an emissivity of equal to or less than 0.05. The inner convection barrier layer is identical to the outer layer, comprising an aluminised cast polypropylene film) [0223-0224]

Regarding claim 4, Woodbridge teaches the passive temperature control device of claim 2, 
wherein the at least one core includes a flexible cloth having a coating comprising a plurality of the polymer microcapsules containing the liquid salt hydrate (one suitable phase change material layer 50 comprises two polymeric sheets joined in such a way as to create cells 52 containing PCM 54) [0226]

Regarding claim 6, Woodbridge teaches the passive temperature control device of claim 2, 
wherein the cover includes a first flexible portion and a second flexible portion, wherein the first flexible portion is more flexible relative to the second flexible portion (Conveniently, the first flexible insulation laminate may have a higher thermal resistance than the second flexible insulation laminate. In this way the cargo cover can provide additional insulation where it is most required; therefore, the first flexible insulation laminate may be additionally insulated with the arrangement in fig. 3 or 4, while the second flexible insulation laminate may be insulated with the arrangement in fig. 2 or 5; therefore the second flexible insulation laminate would be thinner and thus more flexible) [0105]

Regarding claim 7, Woodbridge teaches the passive temperature control device of claim 2, 
wherein the cover includes a first edge and a second edge, wherein the first and second edges overlap (a first insulation laminate covering a top of the cargo may overlap a second insulation laminate covering a side of the cargo in a cap-like manner, or the second insulation laminate may overlap the top) [107]

Regarding claim 8, Woodbridge teaches the passive temperature control device of claim 7, 
wherein the first and second edges are coupled with each other (Advantageously, the cargo cover laminates may comprise an overlap or overhang and/or an adhesive strip for affixing the laminate to a neighbouring laminate) [107]

Regarding claim 10, Woodbridge teaches the passive temperature control device of claim 1, 
wherein the passive temperature control device is formed as an envelope having a body and an openable flap that define an interior envelope section for receiving the one or more goods therein (With reference to FIG. 6B, the cargo covers each comprised a side laminate 50 which was generally oblong in plan, joined at two short ends along a seam 52 and creased to form a wrap structure defining a cavity 54 for receiving a pallet of cargo) [0231]

Regarding claim 11, Woodbridge teaches the passive temperature control device of claim 1, 
wherein the passive temperature control device comprises a panel that is sufficiently rigid to provide physical protection to the one or more goods (insulation base 56; Cargo cover laminates comprising an insulation core with a fibrous wadding are of particular benefit as the insulation base. In particular, the insulation core may be compressed to allow feet of the cargo to stand firmly on the base) [0111]

Regarding claim 12, Woodbridge teaches the passive temperature control device of claim 11, 
wherein the passive temperature control device is enclosed in a continuous exterior skin (as shown on fig. 6B, the side laminate 50 that contains outer layer 34 is continuous around the entirety of cavity 54 from end to end of seam 52)

Regarding claim 15, Woodbridge teaches the passive temperature control device of claim 11, 
wherein the panel is molded to receive the one or more goods within the panel (In particular, the insulation core may be compressed to allow feet of the cargo to stand firmly on the base but opens up resiliently between feet to entrap air and increase the thermal resistance of the base; therefore, the base is configured to insulate around the feet of the goods) [0111]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US2020247096A1) in view of Hartmann (US2016223269A1).
Regarding claim 5, Woodbridge does not explicitly teach the passive temperature control device of claim 4, 
wherein the coating is configured to cure as a semi-flexible rubberized coating
Hartmann teaches
wherein the coating is configured to cure as a semi-flexible rubberized coating (PCM can be contained in microcapsules or some other containment structure or particulate. Containment structures other than microcapsules are capable of carrying functional groups, either as a natural part of their structure or from their modified manufacturing. For instance, PCMs can be absorbed and stabilized into any number of particles including… rubbers) [0220]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the rubberized containment structure taught in Hartman to Woodbridge, since rubber is an efficient insulator which would thus improve the temperature moderation of the system.

Regarding claim 13, Woodbridge does not teach the passive temperature control device of claim 11, 
wherein the at least one core comprises a composite including the plurality of polymer microcapsules, a plurality of structural fibers, and a binding material 
Hartmann teaches
wherein the at least one core comprises a composite including the plurality of polymer microcapsules, a plurality of structural fibers, and a binding material (These microcapsules may be within a polymeric binder 647; PCMs, pPCMs, fpPCMs can also be contained, absorbed or infused on any particle or fiber including the below described thermal conductive fillers, reinforcing materials, fire retardant additives, etc.) [0122] [0221]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the core structure taught in Hartmann to Woodbridge, in order to “contain the phase change material, thus offering a degree of protection to the phase change material against ambient or processing conditions or against loss or leakage during use” [0223 of Hartmann].

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US2020247096A1) in view of Tsuno (US2019145688A1).
Regarding claim 9, Woodbridge does not teach the passive temperature control device of claim 1,
further comprising a conditioning indicator coupled with the passive temperature control device, wherein the conditioning indicator is configured to indicate a temperature of the at least one core
Tsuno teaches
further comprising a conditioning indicator coupled with the passive temperature control device, wherein the conditioning indicator is configured to indicate a temperature of the at least one core (The temperature sensor 151 measures the temperature of the heat storage material 150) [0072]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the temperature sensor 151 of Tsuno to Woodbridge, in order to allow for the monitoring of the temperature of the core material to ensure that the proper conditions are met throughout the entirety of transport.

Claim(s) 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US2020247096A1) in view of MoveHub (https://web.archive.org/web/20151004063657/https://www.movehub.com/advice/loading-40-foot-container/).
Regarding claim 14, Woodbridge does not teach the passive temperature control device of claim 11, 
wherein the panel is insertable within a shipping container configured to receive the one or more goods therein
MoveHub teaches
wherein the panel is insertable within a shipping container configured to receive the one or more goods therein (as shown in the first figure, a shipping container is used for shipping a plurality of items)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a shipping container for the movement of the cargo covered by the vapour impermeable flexible laminate for insulating cargo 32 taught in Woodbridge, since it allows for repeatable use and consistent internal dimensions as one of the most common methods for long distance shipping.

Regarding claim 16, Woodbridge teaches 
a passive temperature control device (vapour impermeable flexible laminate for insulating cargo 32), comprising: 
at least one outer layer (outer layer 34)
at least one inner layer (inner convection barrier layer 38)
at least one core positioned between the at least one outer layer and the at least one inner layer (insulation core 40), wherein the at least one core comprises a phase change material (phase change material layer 50) including a plurality of polymer microcapsules containing a liquid salt hydrate (Non-limiting examples of PCM include calcium chloride hexahydrate, glauber salt; two polymeric sheets joined in such a way as to create cells 52 containing PCM 54 in a liquid state) [0077], [0226]
wherein the passive temperature control device is configured to be conditioned in a cool environment cool the phase change material to a desired temperature (as the PCM drops in temperature, the sensible heat which was consumed by the change to a liquid phase and stored as latent heat is released at the phase change temperature of the PCM as the PCM changes into its solid state; implying that the phase change material is cooled prior to use) [0072]
wherein the passive temperature control device is configured to provide passive temperature control for the one or more goods stored within the container (Products which are particularly sensitive to temperature changes during transport may advantageously be palletised and then protected with a thermal insulation cover) [0003]
Woodbridge does not teach
a container for shipping one or more goods, wherein the container comprises: 
a structure defining an interior for storing one or more goods within the interior
MoveHub teaches
a container for shipping one or more goods (as shown in the first figure, a shipping container is used for shipping a plurality of items), wherein the container comprises: 
a structure defining an interior for storing one or more goods within the interior (as shown in the second figure, the container includes an interior region for storing a plurality of items)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a shipping container for the movement of the cargo covered by the vapour impermeable flexible laminate for insulating cargo 32 taught in Woodbridge, since it allows for repeatable use and consistent internal dimensions as one of the most common methods for long distance shipping.

Regarding claim 17, Woodbridge, as modified, teaches the container of claim 16, 
wherein the passive temperature control device comprises a cover configured to be positioned about at least a portion of the one or more goods (laminate for insulating cargo 32; cover arrangement shown in figs. 6A-7)

Regarding claim 18, Woodbridge, as modified, teaches the container of claim 16, 
wherein the passive temperature control device comprises a panel positioned within the interior of the container (insulation base 56 is configured to rest on a pallet of cargo 60, thus able to be positioned inside a shipping container such as the one taught by MoveHub)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762